Citation Nr: 0702457	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status-post operative 
fracture of the mandible, currently evaluated as 30 percent 
disabling for the period prior to July 11, 2002; from 
September 1, 2002 to March 6, 2003; May 1, 2003 to February 
3, 2005; and from April 1, 2005.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied an increased rating for status-post operative 
fracture of the mandible, evaluated as 30 percent disabling, 
effective December 1, 1969.

Throughout the course of this appeal, the RO has assigned the 
veteran total temporary disability ratings based on surgical 
or other treatment necessitating convalescence for his 
mandible disability, for the time periods from July 11, 2002 
to September 1, 2002; March 6, 2003 to May 1, 2003; and from 
February 3, 2005 to April 1, 2005.  The 30 percent disability 
rating from April 1, 2005 was continued.  See rating 
decisions dated in November 2002, July 2003, and June 2005.  
In September 2005, the veteran indicated that he wanted to 
continue his appeal for an increased evaluation for status- 
post operative fracture of the mandible, evaluated as 30 
percent disabling.  As such, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2005 the Board denied the veteran's claim for 
entitlement to an increased rating for status-post operative 
fracture of the mandible, currently evaluated as 30 percent 
disabling for the period prior to July 11, 2002; from 
September 1, 2002 to March 6, 2003; May 1, 2003 to February 
3, 2005; and from April 1, 2005.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In an April 2006 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the veteran's claim was 
remanded to the Board.  

In subsequent information, received at the Board after the 
decision, it appears that the veteran is raising the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU).  This issue is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  It is concluded that a contemporaneous VA 
examination is necessary in this case.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran's current VA medical 
records from May 2005 to present should 
be obtained and associated with the 
claims folder.

2.  The veteran should be afforded the 
appropriate examination to determine the 
current manifestations and severity of 
his post-operative fracture of the 
mandible.  
The veteran's claims folder, a separate 
copy of this remand, and a copy of the 
available criteria under 38 C.F.R. § 
4.150, should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
If deemed necessary, X-rays and any other 
indicated studies should be performed.  
The veteran's history, current 
complaints, and all examination findings 
must be reported in detail by the 
examiner.  

The examiner should comment on the 
functional limitations, if any, caused by 
the residuals of the post-operative 
fracture of the mandible in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
and 4.45, noting whether there is 
weakened movement, excess fatigability, 
or incoordination, and comment on how and 
to what extent these manifestations 
affect the veteran.  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the jaw.  The examination 
report should be typed.

3.  The AMC should then review the 
record.  If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate. 

4.  Finally, the AMC should adjudicate 
the claim in light of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration should be 
given to the provisions of 38 C.F.R. §§ 
3.321(b), 4.40, 4.45 (2006).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case (SSOC) that includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



